DETAILED ACTION
Brief Summary
	This is a final Office action addressing U.S. Application No. 17/004,550.
	On May 11, 2022, a non-final Office action was mailed in which, among other findings, claims 1-3 were rejected as being based on a defective reissue declaration, and claims 1 and 2 were rejected under 35 USC 112(b) for being indefinite, and claim 2 was rejected under 35 USC 102(a)(1).
	On August 11, 2022, the Applicant filed their response to the non-final Office action in which claim 1 was amended, claims 2 and 3 were canceled, and new claims 4-6 were added.
	On August 26, 2022, the Applicant filed a supplemental reissue declaration. 

Reissue Declaration
The reissue declaration filed August 26, 2022 is proper and sufficient to overcome the outstanding 35 USC § 251 rejections.

Response to Arguments
	The Applicant’s arguments have been fully considered and are addressed below in the order presented in the Applicant’s Remarks.

35 USC 112 Rejections
	The Applicant’s amendment to claim 1 is sufficient to overcome the outstanding 112(b) rejection and the canceling of claim 2 renders that rejection moot.

35 USC 102 Rejections
	The rejection of claim 2 as being anticipated by Jeong is moot as the claim has been canceled.


Specification
	The amendment to the specification filed 8/27/2020 is
objected to for failing to comply with 37 CFR 1.173(b). The
amendment uses a strikethrough instead of single bracketing to
show omitted language.

	Applicant is notified that any subsequent amendment to the
specification and/or claims must comply with 37 CFR 1.173(b).
In addition, for reissue applications filed before September 16,
2012, when any substantive amendment is filed in the reissue
application, which amendment otherwise places the reissue
application in condition for allowance, a supplemental
oath/declaration will be required. See MPEP § 1414.01.

Claim Objections
	Claims 1 and 4-6 are objected to for the following:
Claim 1 is objected to for failing to comply with 37 CFR 1.173(c),(d) and (g). 
Regarding 37 CFR 1.173(c), the provided statement of support for the claim amendments is insufficient to satisfy the requirement for “an explanation of support in the disclosure for the amendment.” The statement merely refers to 12 pages of figures and “the associated text of the disclosure” but does not provide any specific information on the location of the support in the disclosure. 
Regarding 37 CFR 1.173(d), the subject matter intended to be omitted is shown with double bracketing instead of single bracketing. 
Regarding 37 CFR 1.173(g), the amendment to claim 1 appears to be relative to the prior amendment to claim 1 and not relative to the patent.
Claim 1 at line 5, recites in part, “perform group-wise interleave of interleaving an LDPC codeword”, but it appears it should recite “perform group-wise interleaving of an LDPC codeword”.
Claims 1 and 4-6 all recite in part, “when an (i+1)-th group from a head of the LDPC codeword”, however it appears it should read “from the head of the LDPC codeword” as there is only one head of the codeword and the codeword has been established so there is proper antecedent basis. Reciting “a head” gives the appearance that there could potentially by more than one head of the codeword.
Claim 6 is objected to for having a period at the end of line 28 and then another period at line 38. Claims should only be one sentence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites in part, a receiver configured to receive a mapped group-wise interleaved signal, and circuitry configured to processes the mapped group-wise interleave LDPC code word to obtain a group-wise interleaved LDPC codeword indicating the processing is a demapping processes. The claim then recites properties of the mapped signal, “wherein each unit of 2-bits of the group-wise interleaved code word is mapped…” causing confusion as the prior limitation appears to “demapp” the signal then the next limitation states the signal “is mapped”. The Examiner suggests amending claim 4 such that the properties of the mapped signal are recited prior to the demapping limitation. For example, the claim could recite the following:
Claim 4. (New) A receiving device comprising:
a receiver configured to receive a digital broadcast signal including a mapped group-wise interleaved low density parity check (LDPC) code word, wherein each unit of 2 bits of the group-wise interleaved LDPC code word is mapped to one of 4 signal points of a modulation scheme; and circuitry configured to:
process the mapped group-wise interleaved LDPC code word to obtain a group-wise interleaved LDPC code word, process the group-wise interleaved LDPC code word…

Claim 5 recites a similar limitation and is rejected for the under the same rationale.

Allowable Subject Matter
Claim 1 would be allowable if rewritten such that it complies with 37 CFR 1.173(c),(d), and (g).
Claims 4 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 would be allowable is rewritten or amended to overcome the outstanding claim objections.

	The prior art of record, taken alone or in combination, fails to teach or suggest, group-wise interleaving a LDPC codeword, wherein when an (i+1)-th bit group from the head of an LDPC codeword indicated by a bit group i, a sequence of bit groups 0 to 44 of the LDPC codeword of 16200 bits is interleaved into a sequence of bit groups 21, 41, 15, 29, 0, 23, 16, 12, 38, 43, 2, 3, 4, 20, 31, 27, 5, 33, 28, 30, 36, 8, 40, 13, 6, 9, 18, 24, 7, 39, 10, 17, 37, 1, 19, 22, 25, 26, 14, 32, 34, 11, 35, 42, and 44, as required by claims 1 and 6, in combination with the other recited claim elements. 
	The prior art of record also fails to teach processing a group-wise interleaved LDPC codeword thereby obtaining an LDPC code word of a LDPC code, wherein an (i+1)-th bit group from the head of an LDPC codeword indicated by a bit group i, the LDPC codeword has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has the following sequence of bit groups: 21, 41, 15, 29, 0, 23, 16, 12, 38, 43, 2, 3, 4, 20, 31, 27, 5, 33, 28, 30, 36, 8, 40, 13, 6, 9, 18, 24, 7, 39, 10, 17, 37, 1, 19, 22, 25, 26, 14, 32, 34, 11, 35, 42, and 44, as required by claims 4 and 5, in combination with the other recited claim elements.
	U.S. Patent No. 10,567,115 to Jeong et al. teaches a data processing method comprising performing LDPC encoding based on the same parity check initial value table for encoding an LDPC code in which the code length is 16kb and the encoding rate is 6/15 as recited in the in claims 1 and 3 of the instant application. (See table 3). However, Jeong teaches a different ordering for the group-wise interleaving. (See tables 9 and 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Signed:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992